CCA 20100174. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals and the record of trial, the Court notes that appellate counsel have referenced a post-trial Article 39(a), UCMJ, session at the court-martial where the military judge discussed a newly-discovered convening order. It is also noted that the record does not contain any transcript of that session. Accordingly, it is ordered that the government produce the authenticated transcript of said Article 39(a) session, and that the authenticated transcript be filed with this Court on or before October 25, 2012.